Electronically Filed
                                                         Supreme Court
                                                         SCWC-30407
                                                         12-MAY-2014
                                                         02:48 PM

                              SCWC-30407


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        JANICE LYNN SUSSMAN

                  Respondent/Plaintiff-Appellee,


                                 vs.


                         ROGER LEE SUSSMAN,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (ICA NO. 30407; FC-DIVORCE NO. 04-1-0468)


            ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

   Circuit Judge Del Rosario, assigned by reason of vacancy)


          Upon consideration of Petitioner Roger Lee Sussman’s
April 25, 2014 letter, which this court deems a motion for
reconsideration, we note Rule 40.1(h) of the Hawai'i Rules of
Appellate Procedure (HRAP) expressly states such motions are not
available to petitioners for rejection of an application for writ
of certiorari.   Therefore,
          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawai'i, May 12, 2014.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Richard W. Pollack
                                        /s/ Dexter D. Del Rosario